DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes this application is involved in a lengthy continuity chain amongst multiple patent applications. To the Examiner’s best understanding of the claimed invention, the present application claims priority to CIP application (16/264632) filed 01/31/2019, which first introduces the concept of targeting the dorsal ramus nerve with stimulation to alleviate pain as claimed. Therefore, the claimed invention is given a priority date of 01/31/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14, 17, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yelizarov (2004/0236383).
Regarding Claims 1, 12, 25 and 30, Yelizarov discloses a system having one or more electrodes configured to be positioned within a patient to deliver electrical stimulation (par. [0038, 0052]). Particularly, Yelizarov discloses performing neurotome electrical stimulation, which is defined as nerve stimulation, particular nerve stimulation around a vertebrae associated with pain (par. [0075-0078]). The stimulation is intended to target the muscle, such as the multifidus, by targeting the nerves and dorsal roots innervating the muscles of interest, such as the dorsal ramus (par. [0076, 0079, 0093]). This type of stimulation is disclosed by Yelizarov as treating pain, such as Sciatica (par. [0108-0109]).
In regards to Claims 2, 3 and 11, Yelizarov discloses the stimulation is intended to cause the muscle to contract. Particularly, par. [0093] discloses all of the deep muscles, which include the multifidus are stimulated and that neurotome stimulation causes muscle contraction (par. [0079]), which facilitates improved neuromuscular control performance, i.e. causes release of the nerve compressed by strained muscles (par. [0079]).
With regards to Claim 4, Yelizarov discloses delivering stimulation with a frequency of 1-2 Hz (par. [0111]).
In regards to Claim 9, Yelizarov discloses delivering stimulation at an amplitude less than 50 mA (par. [0111]).
Regarding Claim 10, Yelizarov discloses the electrodes are capable of being placed on the L2-L3 (par. [0096]).
With regards to Claims 13 and 14, Yelizarov discloses selecting stimulation parameters such as timing (when top start treatment), magnitude and duration of treatment (par. [0111]).
In regards to Claim 17, while not explicitly disclosed, the system of Yelizarov has a pulse generator connected to the disclosed electrodes in order to provide the described stimulation function. Stimulation energy cannot be applied with a source of the energy and cannot be applied to the disclosed electrodes without an electrical connection (i.e. a lead) connecting the energy source to the electrode (par. [0059]).

Claims 1, 24, 25 and 30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pivonka et al. (2018/0256906).
Regarding Claims 1, 25 and 30, Pivonka discloses system for treating back pain (par. [0026, 004, 0464]) comprising a pulse generator and electrodes positionable within the patient to deliver stimulation to the dorsal ramus nerve and multifidus (par. [0566]). 
In regards to Claim 24, Pivonka discloses utilizing sensors to monitor muscle activity (par. [0101, 0124]).

Claims 1-3, 9-17, 20-23, 25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wongsarnpigoon et al. (2013/0296966).
Regarding Claims 1-3, 11, 12, 15, 25 and 28-30, Wongsarnpigoon discloses a system having implantable electrodes (par. [0040]) and an implantable pulses generator with stimulation patterns programmed therein (par. [0046, 0053]), wherein the electrodes are implantable in or near the dorsal ramus (such as the medial branch) to cause contraction of the multifidus muscle to treat conditions, such as back pain (Claims 1, 3; par. [0033, 0054, 0057, 0060]; Fig. 7A-E).
In regards to Claim 9, Wongsarnpigoon discloses applying a current with a pulse amplitude range of 0.1-40 mA (par. [0052]).
With regards to Claim 10, Wongsarnpigoon discloses the system can work at any lumbar level (par. [0060]).
In regards to Claims 13 and 14, Wongsarnpigoon discloses controlling stimulation timing (when to turn on/off), magnitude (pulse amplitude) and duration (par. [0051, 0052, 0059]).
Regarding Claims 16 and 20-23, Wongsarnpigoon discloses the pulse generator can be reprogrammed with an external programmer (par. [0053]). Also, Wongsarnpigoon discloses stimulation can be activate don a daily bases by a patient, such as by using a programmer (par. [0059]).
In regards to Claim 17, Wongsarnpigoon discloses connecting the electrodes to the pulse generator with leads (par. [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wongsarnpigoon et al. (2013/0296966).
Regarding Claims 4-8 and 27, Wongsarnpigoon discloses the pulse generator can be programmed with various patterns, wherein the stimulation can be selected from and or adjusted within the frequency range of 1-100 Hz; a pulse width range of 1-500 microseconds; and a pulse amplitude range of 0.1-40 mA (par. [0052]). Wongsarnpigoon does not disclose the specific ranges of a frequency of 1-30 Hz (or 12-20 Hz for Claim 8); a pulse width of 20-500 microseconds; and a pulse amplitude of 0.1-7 mA. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize values in these ranges, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
Additionally, the Examiner notes Wongsarnpigoon discloses applying stimulation to the same nerve locations to cause the same effect of contraction of the multifidus to relieve pain. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize these ranges that are very similar to what is disclosed by Wongsarnpigoon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wongsarnpigoon et al. (2013/0296966) in view of Rooney et al. (2007/0073357). Wongsarnpigoon discloses all of the claimed invention except for two oppositely angled anchors, one proximal the other. However, Rooney discloses anchoring a lead 216 using fixation element 222B angled distally relative the lead and fixation element 222A angled proximally relative to the lead (Fig. 11) for the purpose of providing a less complicated and less time consuming device and method for securing the lead (par. [0162]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Wongsarnpigoon reference to include oppositely angled anchors, as taught and suggested by Rooney, for the purpose of providing a less complicated and less time consuming device and method for securing the lead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792